Citation Nr: 9923380	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim for service connection for residuals of a 
left shoulder injury.  Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal 
pertaining to this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of an inservice 
left shoulder injury.  A physical examination, performed in 
November 1969, and the veteran's discharge examination, 
performed in June 1970, noted that his upper extremities were 
normal.  

2.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
left shoulder injury. 

3.  The earliest medical report relating to treatment for a 
left shoulder disorder is dated in August 1997, over 27 years 
after the veteran's discharge from the service.  There is no 
medical opinion, or other competent evidence, linking that 
condition to the veteran's active duty military service.

4.  The veteran has not presented a plausible claim for 
service connection for residuals of a left shoulder injury.



CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for residuals of a left shoulder injury.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

II.  Factual Background

The veteran served on active duty in the United States Marine 
Corps from June 1968 to June 1970.  The RO has retrieved the 
veteran's service medical records and they appear to be 
complete.  The veteran's entrance examination, dated June 
1968, noted essentially normal findings throughout.  A 
treatment report, dated April 1969, revealed a diagnosis of 
urethritis.  The report also noted that physical examination 
of the veteran was "[e]ssentially negative."  A subsequent 
treatment report, dated April 1969, noted a diagnosis of 
pneumonia.  Physical examination "was normal, except for 
rales at the right lung base."

A notation in the veteran's service medical records, dated 
November 1969, noted that a physical examination was being 
conducted to replace the "original lost while in transit 
between duty stations."  In November 1969, the veteran 
underwent a physical examination.  The report of this 
examination noted that his upper extremities were normal.  A 
medical history report, completed at that time, noted that 
the veteran did not have a painful or trick shoulder.  In 
June 1970, the veteran's discharge examination was conducted.  
The report of this examination noted that his upper 
extremities were normal.  

In August 1997, the veteran filed an Application for 
Compensation or Pension, VA Form 21-525, seeking service 
connection for residuals of a left shoulder injury while 
stationed at Camp Pendleton, California, in 1969.  In 
September 1997, the veteran submitted a statement indicating 
that he was currently being treated for his shoulder injury 
at the VA outpatient center in Orlando, Florida.  He also 
stated that "I've had no other treatment before, except when 
injured at Camp Pendleton, Calif."

Medical treatment reports, dated August 1997 to September 
1997, were retrieved from the VA outpatient treatment center 
in Orlando, Florida.  An August 1997 treatment report noted 
the veteran's complaints of radiating left shoulder pain 
"since lifting his father 2 wks ago."  The report noted the 
veteran's narrative history of a left shoulder injury during 
his active duty service.  It also noted that he has had "no 
problems since - until 2 wks ago when he lifted his father."  
Physical examination revealed left shoulder pain on internal 
and external rotation.  A follow-up treatment report, dated 
August 1997, noted an impression of a suspected rotator cuff 
tear, left shoulder.  A September 1997 treatment report noted 
that the veteran had sustained a C5-C6 compression fracture 
after a fall two years ago.  Physical examination of the left 
shoulder revealed a limited range of motion with pain.  An X-
ray examination of the left shoulder was normal.  

In November 1998, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he injured his left 
shoulder falling out of his bunk while stationed at Camp 
Pendleton, California, between January and February 1969.  He 
claimed that he was informed at the base clinic that his left 
shoulder had been dislocated and that it had to be 
immobilized for one month due to this injury.  Following his 
discharge from the service, the veteran testified that he was 
employed by the New York City Fire Department.  To obtain 
this position, he indicated that he passed a physical 
examination, which included a strength test.  During his 
employment as a firefighter, the veteran stated that he 
injured his right shoulder.  The veteran also noted that he 
did not receive any treatment for his left shoulder until 
shortly after he reinjured it picking up his father in 1997. 

In November 1998, the RO requested copies of the veteran's 
employment records from the New York City Fire Department, 
however, no response has been received to date.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that he injured his left 
shoulder falling off of his bunk while stationed at Camp 
Pendleton, California, in January or February 1969.  The 
determinative issues presented by this claim are: (1) whether 
the veteran incurred, or aggravated, a chronic left shoulder 
disorder during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to his active military service.  As the 
veteran's alleged inservice left shoulder injury was not 
sustained during combat, the combat presumption under 38 
U.S.C.A. §1154 does not apply.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that he incurred a chronic left shoulder injury during 
service.  Although the veteran has alleged that he currently 
has a left shoulder disorder due to an inservice fall, his 
statements and testimony, in light of the medical evidence of 
record, are not competent to establish the onset of a chronic 
disability during service.  Lay evidence alone will not 
support a finding on a medical question requiring special 
expertise or special knowledge, such as diagnosis or 
causation of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

A review of the veteran's service medical records revealed no 
treatment for or complaints of a left shoulder injury.  
Although the veteran testified that he injured his left 
shoulder in January or February 1969, there is no objective 
medical evidence noting complaints of or a diagnosis of this 
condition.  A treatment report, dated April 1969, noted that 
the veteran's physical examination was "[e]ssentially 
negative."  A subsequent treatment report, dated April 1969, 
also noted that the veteran's physical examination "was 
normal."  The report of a physical examination, dated 
November 1969, noted that the veteran's upper extremities 
were normal.  A medical history report, completed at that 
time, noted that he did not have a painful or trick shoulder.  
The veteran's discharge examination, dated June 1970, also 
noted that his upper extremities were normal.  Moreover, 
there is no post service medical evidence of record showing 
treatment for a left shoulder injury.  In this regard, the 
veteran testified that he first sought treatment for his left 
shoulder disorder in August 1997, 27 years after his 
discharge from the service.  Accordingly, the Board concludes 
that the evidence of record does not show a chronic left 
shoulder injury during the veteran's active duty service to 
which a current disorder is related.

Even if the Board accepted the veteran's contention that he 
incurred a chronic left shoulder disorder during his active 
duty service, the veteran has failed to show the required 
nexus between his current left shoulder disorder and his 
active duty military service.  See Caluza, 7 Vet. App. at 
506, Dean v. Brown, 8 Vet. App. 449, 455 (1995), Slater v. 
Brown, 9 Vet. App. 240 (1996).  The veteran's sworn testimony 
and other statements are not competent evidence to establish 
the etiology of his current disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current left shoulder 
disorder is the result of an inservice injury over 27 years 
ago. See Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. 
at 93.  Although the veteran's recent medical treatment 
records noted his narrative history of an inservice left 
shoulder injury, there is no opinion linking his current 
condition to this alleged injury.  In this regard, the 
veteran's recent medical record also noted that he incurred a 
"C5-6 compression fracture after a fall on his neck two 
years ago."  There is also no showing of continuity of 
symptomatology.  The veteran's discharge examination, dated 
June 1970, noted that his upper extremities were normal.  At 
the hearing, the veteran testified that he had not sought 
treatment for his left shoulder until August 1997, 27 years 
after his discharge from the service. 

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  Here, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of available evidence that could make his claim well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).



ORDER

Because it is not well grounded, the veteran's claim for 
service connection for residuals of a left shoulder injury is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

